Citation Nr: 0301706	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet.   
 
2.  Entitlement to an increase in a 10 percent rating for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from November 1942 to February 
1946 and from September 1950 to September 1951.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a January 2002 RO rating decision which denied service 
connection for residuals of frostbite of the feet, and denied 
an increase in a 10 percent rating for service-connected 
bilateral pes planus (flat feet).  In veteran failed to 
report for a Travel Board hearing scheduled for September 
2002.  


FINDINGS OF FACT

1.  Frostbite of the feet is not shown during the veteran's 
active service, and he does not currently have residuals of 
frostbite of the feet.

2.  The veteran's service-connected bilateral pes planus is 
no more than moderate in degree; severe bilateral pes planus 
is not shown.  


CONCLUSIONS OF LAW

1.  Claimed residuals of frostbite of the feet were not 
incurred in or aggravated by service.  38 U.S.CA. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran first served on active duty in the Army from 
November 1942 to February 1946.  The service medical records 
from this period do not refer to frostbite of the feet or 
residuals of same.  The records do note complaints of flat 
feet (pes planus), and asymptomatic flat feet were noted at 
the January 1946 service separation examination.

A post-service VA examination in February 1947 noted 
bilateral pes planus (flat or weak foot).  

In April 1947, the RO granted service connection for 
bilateral pes planus and assigned a 10 percent rating.  

The veteran again served on active duty in the Army from 
September 1950 to September 1951.  Service medical records 
from this period of service do not refer to frostbite of the 
feet or pes planus.  The September 1951 separation 
examination report noted that the feet and lower extremities 
were normal.  

In a September 1951 statement, the veteran said he had a 
frozen left hand in Korea.  

The veteran underwent a VA general medical examination in 
October 1951.  He reported that his feet were flat and 
painful, and that cold weather in Korea made his hands sore 
and painful.  The diagnoses included bilateral flat feet, and 
incomplete paralysis of the median nerve of the left hand.  
The veteran also underwent a general surgical examination in 
October 1951.  He reported that cold weather in Korea in 1951 
aggravated the soreness in his left hand.  The diagnosis was 
incomplete paralysis of the left median nerve.  

Private treatment records dated from 1996 to 2001 show that 
the veteran was treated for several disorders.  A July 2001 
report from W. Grana, M.D., indicated that the veteran 
reported a history of frostbite while in the service.  It was 
noted that the veteran complained of pain in the legs at 
night and also when walking.  Dr. Grana reported that there 
was no leg edema and that bilateral flat feet were evident.  
The diagnoses were history of frostbite of both legs, and 
flat feet.  

The veteran underwent a VA cold injury protocol examination 
in December 2001.  He reported that he suffered frostbite 
while stationed in Kentucky.  He noted that it was dry cold 
exposure and that there was no significant sloughing or 
injuries at the time.  He indicated that over the years he 
developed pain in the feet.  He stated that he had chronic 
pain in his feet when standing for long periods and that he 
had difficulty walking because of his flat feet.  The 
examiner reported that there were no lesions on the feet and 
that the peripheral pulses were normal.  The examiner noted 
that there were varicose veins of both lower extremities.  
The examiner indicated that the veteran had rather moderate 
pes planus of both feet.  The diagnoses included moderate 
bilateral pes planus, and frostbite of the feet with no 
residual.  

In a January 2002 statement, the veteran reported that he 
suffered frostbite of the feet when he was serving in 
Kentucky.  He also said he had pain in both feet on 
manipulation. 

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claims.  Identified 
relevant medical records have been obtained, and a VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

A.  Service Connection for Residuals of Frostbite of the Feet

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The service medical records from the veteran's 1942 to 1946 
and 1950 to 1951 periods of active duty show no complaints, 
findings, or diagnosis of frostbite of the feet or residuals.  
The first medical evidence mentioning frostbite of the feet 
is a July 2001 report from Dr. Grana, decades after the 
veteran's separation from service.  Dr. Grana noted that the 
veteran gave a "history" of frostbite while in service.  
However, this doctor described no residuals of frostbite of 
the feet, and a stated "history" of a problem is not the same 
as medical confirmation of its current existence.  Sanchez-
Benitez v. West, 13 Vet.App. 282 (1999).  The December 2001 
VA examination noted that the veteran gave a history that he 
suffered frostbite during service while stationed in 
Kentucky.  The diagnoses included frostbite of the feet with 
no residuals.  This examination indicates there are no 
current residuals of frostbite of the feet, even assuming 
that there was such prior frostbite.  Moreover, references to 
frostbite of the feet during service, as recited in these 
recent medical records, are based solely on an 
unsubstantiated history provided by the veteran and have no 
probative value.  See Reonal v. Brown, 5 Vet.App. 458 (1993).  

The weight of the credible medical evidence demonstrates that 
frostbite of the feet did not occur during the veteran's 
active service.  Moreover, even assuming there was an episode 
of frostbite of the feet during service, the medical evidence 
shows no currently residuals of frostbite of the feet.  One 
requirement for service connection is the presence of a 
current claimed disability.  Degmetich v. Brown, 104 F.23d 
1328 (1997).  The evidence indicates no present residuals of 
frostbite of the feet, and thus service connection is not 
warranted.  The veteran has alleged that he has current 
residuals of frostbite of the feet, but as a layman he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  

The Board concludes that claimed residuals of frostbite of 
the feet were neither incurred in nor aggravated by active 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for residuals of frostbite of 
the feet must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

B.  Increased Rating for Bilateral Pes Planus

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A 10 percent rating is warranted for moderate bilateral 
acquired flatfoot (pes planus), with the weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet.  A 30 
percent rating requires severe bilateral flatfoot, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  

The July 2001 report from Dr. Grana mentions that the veteran 
had bilateral flat feet.  The December 2001 VA examination 
found moderate pes planus of the feet. 

The medical evidence from recent years does not indicate 
findings of severe (30 percent) bilateral pes planus as set 
forth in Code 5276.  Symptomatology such as marked deformity, 
characteristic callosities, and swelling on use, have not 
been shown.  The veteran has complained of pain on 
manipulation, but such is one of the requirements of the 
current 10 percent rating for pes planus.  The evidence as a 
whole shows no more than moderate (10 percent) flat feet.  
The disability picture more nearly approximate the criteria 
for a 10 percent rating than a 30 percent rating under Code 
5276, and thus the lower rating of 10 percent is to be 
assigned.  38 C.F.R. § 4.7.  

The preponderance of the evidence is against the claim for an 
increase in the 10 percent rating for bilateral pes planus.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.CA. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for residuals of frostbite of the feet is 
denied.  

An increased rating for bilateral pes planus is denied.  

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

